      Case 3:18-cr-01975-GPC Document 59 Filed 08/25/20 PageID.228 Page 1 of 11




 1
 2
 3
 4
 5
 6
 7                           UNITED STATES DISTRICT COURT
 8                          SOUTHERN DISTRICT OF CALIFORNIA
 9
10   UNITED STATES OF AMERICA,                           Case No.: 18-cr-1975-GPC
11                                      Plaintiff,
                                                         ORDER GRANTING MOTION FOR
12   v.                                                  COMPASSIONATE RELEASE
13   JAIME ABURTO
                                                         [ECF No. 51.]
14                                    Defendant.
15
16         Defendant Jaime Aburto has filed a motion seeking compassionate release or
17   reduction of his sentence under 18 U.S.C. § 3582(c). ECF No. 51. The Government
18   opposes. ECF No. 57 (“Opp.”). For the reasons that follow, Aburto’s motion is
19   GRANTED.
20           I.   BACKGROUND
21         Defendant was convicted by guilty plea of one count of Transportation of Certain
22   Aliens for Financial Gain in violation of 8 U.S.C. §§ 1324(a)(1)(A)(ii), (v)(II), and
23   (a)(1)(B)(i). ECF Nos. 31, 34. Defendant was sentenced to a term of imprisonment of 44
24   months, 42 of which were to be served consecutively to the 6-month term imposed for
25   violation of his supervised release in Case No. 15-cr-0922-W, followed by 3 years of
26   supervised release. ECF No. 38. Defendant is presently serving his sentence at the
27
28                                                   1
                                                                                     18-cr-1975-GPC
      Case 3:18-cr-01975-GPC Document 59 Filed 08/25/20 PageID.229 Page 2 of 11




 1   Federal Correctional Institution Miami (“FCI Miami”). ECF No. 51 at 3. As of today’s
 2   date, Aburto has served 29 months, or over 65 percent of his sentence.
 3         Aburto is 40 years old and has suffered from Type II diabetes since he was 26
 4   years old. ECF No. 35 (“Presentence Investigation Report” or “PSR”) at 14; ECF No.
 5   55, Ex. C. A physician at FCI Miami also found Aburto to have a history of hypertension
 6   and consistently elevated blood pressure. ECF No. 55, Ex. C.
 7          II.   DISCUSSION
 8         Defendant now moves for release under 18 U.S.C. § 3582(c)(1)(A), which
 9   provides, in relevant part:
10         The court may not modify a term of imprisonment once it has been imposed except
           that—
11
12         (1) in any case—

13         (A) the court, upon motion of the Director of the Bureau of Prisons, or upon
           motion of the defendant after the defendant has fully exhausted all administrative
14         rights to appeal a failure of the Bureau of Prisons to bring a motion on the
15         defendant's behalf or the lapse of 30 days from the receipt of such a request by the
           warden of the defendant's facility, whichever is earlier, may reduce the term of
16         imprisonment (and may impose a term of probation or supervised release with or
17         without conditions that does not exceed the unserved portion of the original term of
           imprisonment), after considering the factors set forth in section 3553(a) to the
18         extent that they are applicable, if it finds that—
19         (i) extraordinary and compelling reasons warrant such a reduction; or
20
           (ii) the defendant is at least 70 years of age, has served at least 30 years in prison,
21         pursuant to a sentence imposed under section 3559(c), for the offense or offenses
           for which the defendant is currently imprisoned, and a determination has been
22
           made by the Director of the Bureau of Prisons that the defendant is not a danger to
23         the safety of any other person or the community, as provided under section
           3142(g);
24
25                                                ...

26         and that such a reduction is consistent with applicable policy statements issued by
           the Sentencing Commission.
27
28                                                 2
                                                                                      18-cr-1975-GPC
      Case 3:18-cr-01975-GPC Document 59 Filed 08/25/20 PageID.230 Page 3 of 11




 1   Accordingly, there are two questions before the Court: first, whether Defendant has
 2   satisfied the administrative exhaustion requirement, and second, whether Defendant has
 3   demonstrated extraordinary and compelling reasons for a sentence reduction.
 4         The First Step Act of 2018, Pub. L. No. 115-391, 132 Stat. 5194, “amends
 5   numerous portions of the U.S. Code to promote rehabilitation of prisoners and unwind
 6   decades of mass incarceration.” United States v. Brown, 411 F. Supp. 3d 446, 448 (S.D.
 7   Iowa 2019) (citing Cong. Research Serv., R45558, The First Step Act of 2018: An
 8   Overview 1 (2019)). One of the changes resulting from the Act is that it “allows
 9   defendants, for the first time, to petition district courts directly for compassionate
10   release.” Id. As one district court recently explained:
11         The effect of the amendments is that a district judge has the ability to grant a
           prisoner’s motion for compassionate release even in the face of BOP opposition or
12
           its failure to respond to a prisoner’s request for compassionate release in a timely
13         manner. . . . Congress’s express purpose in implementing these changes was to
           expand the use of compassionate release sentence reductions under §
14
           3582(c)(1)(A). See, e.g., First Step Act, PL 115-391, 132 Stat 5194, 5239 (titling
15         the subsection amending § 3582, “Increasing the Transparency and Use of
           Compassionate Release”); 164 Cong. Rec. S7314- 02, 2018 WL 6350790 (Dec. 5,
16
           2018) (statement by Senator Cardin, cosponsor of the First Step Act, noting that its
17         purpose was to “expand[s] compassionate release” and “expedite[] compassionate
           release applications”).
18
19   United States v. Young, No. 2:00-CR-00002-1, 2020 WL 1047815, at *5 (M.D. Tenn.
20   Mar. 4, 2020); see also United States v. Maumau, No. 2:08-CR-00758-TC-11, 2020 WL
21   806121, at *4 (D. Utah Feb. 18, 2020) (“[O]ne of the express purposes of the First Step
22   Act was to increase the use and transparency of compassionate release.”).
23                A.     Exhaustion Requirement
24         Section 3582(c)(1)(A) imposes an exhaustion requirement requiring a defendant to
25   fully exhaust all administrative rights to appeal before a defendant may move the court
26   for release. On June 4, 2020, Aburto’s attorney sent the Warden of FCI Miami a request
27   to release Aburto on home confinement due to COVID-19. ECF No. 55, Ex. B. On June
28                                             3
                                                                                       18-cr-1975-GPC
      Case 3:18-cr-01975-GPC Document 59 Filed 08/25/20 PageID.231 Page 4 of 11




 1   16, 2020, the Warden denied Aburto’s request because Aburto has a Medium PATTERN
 2   Risk for Recidivism score and “[o]nly inmates with a Low or Minimum score are being
 3   reviewed for release at this moment.” Opp. Ex. A. In the denial letter, the Warden also
 4   stated that Aburto is scheduled for a halfway house report date of September 2, 2020. Id.
 5   On July 12, 2020, Aburto filed the instant motion. ECF No. 51. Aburto argues that he
 6   exhausted his administrative remedies because the Warden denied his request for transfer
 7   to home confinement and more than 30 days elapsed since he submitted the request. ECF
 8   No. 58 at 4. The Government argues Aburto failed to exhaust his administrative
 9   remedies. Opp. at 10. The Government states that it “believes Defendant Aburto is
10   taking appropriate steps to exhaust his administrative remedies, but those steps are
11   ongoing.” Opp. at 7, 10.
12          “Even where exhaustion is seemingly mandated by statute . . . the requirement is
13   not absolute.” Washington v. Barr, 925 F.3d 109, 118 (2d Cir. 2019). There are
14   generally three bases for waiver of an exhaustion requirement. See United States v.
15   Perez, ___ F.Supp.3d ___, No. 17-CR-513-3 (AT), 2020 WL 1546422 (S.D.N.Y. Apr. 1,
16   2020) (discussing exceptions to statutory exhaustion in context of motion for
17   compassionate release during COVID-19 pandemic). “First, exhaustion may be
18   unnecessary where it would be futile, either because agency decisionmakers are biased or
19   because the agency has already determined the issue.” Washington, 925 F.3d at 118.
20   “[U]ndue delay, if it in fact results in catastrophic health consequences, could make
21   exhaustion futile.” Id. at 120. Second, “exhaustion may be unnecessary where the
22   administrative process would be incapable of granting adequate relief,” including
23   situations where “the relief the agency might provide could, because of undue delay,
24   become inadequate.” Id. at 119-20. Third, “exhaustion may be unnecessary where
25   pursuing agency review would subject plaintiffs to undue prejudice.” Id. at 119
26         Aburto has properly filed a request for release with the Warden, but has not yet
27   appealed the Warden’s denial of his request through the administrative review process.
28                                               4
                                                                                     18-cr-1975-GPC
      Case 3:18-cr-01975-GPC Document 59 Filed 08/25/20 PageID.232 Page 5 of 11




 1   See 28 C.F.R. § 571.63. But the exceptions to the exhaustion requirement counsel in
 2   favor of considering the merits of Aburto’s request. Since Aburto filed his motion on
 3   July 12, 2020, the number of positive COVID-19 tests at FCI Miami has increased by
 4   over 100. If Aburto contracts COVID-19 before his appeals are exhausted, that undue
 5   delay might cause him to endure precisely the catastrophic health consequences he now
 6   seeks to avoid. Requiring Aburto to continue his pursuit of agency review would subject
 7   him to undue prejudice—the heightened risk of severe illness—while attempting to
 8   exhaust his appeals.
 9         Therefore, in light of the urgency of Aburto’s request and the potential for serious
10   health consequences given his underlying conditions, the Court waives the exhaustion
11   requirement of Section 3582(c)(1)(A). See United States v. Haney, ___ F.Supp.3d ___,
12   No. 19-CR-541 (JSR), 2020 WL 1821988, at *4 (S.D.N.Y. Apr. 13, 2020) (courts have
13   discretion to waive the exhaustion requirement where doing so would serve
14   Congressional objectives in light of circumstances now faced by prisoners as a result of
15   the COVID-19 pandemic); United States v. Decator, No. CR CCB-95-0202, 2020 WL
16   1676219, at *2 (D. Md. Apr. 6, 2020) (finding motion properly before the court where
17   warden denied petitioner’s request).
18                B.    Extraordinary and Compelling Reasons
19         Section 3582(c)(1)(A) permits a sentence reduction only upon a showing of
20   “extraordinary and compelling reasons,” and only if “such a reduction is consistent with
21   applicable policy statements issued by the Sentencing Commission.” Section 1B1.13 of
22   the Sentencing Guidelines further explains that a sentence reduction under 18 U.S.C. §
23   3582(c)(1)(A) may be ordered where a court determines, “after considering the factors set
24   forth in 18 U.S.C. § 3553(a),” that:
25         (1) (A) Extraordinary and compelling reasons warrant the reduction; or
26                                              ...
27
28                                               5
                                                                                    18-cr-1975-GPC
      Case 3:18-cr-01975-GPC Document 59 Filed 08/25/20 PageID.233 Page 6 of 11




 1         (2) The defendant is not a danger to the safety of any other person or to the
           community, as provided in 18 U.S.C. § 3142(g); and
 2
 3         (3) The reduction is consistent with this policy statement.

 4   Application Note 1 to this Guidelines provision enumerates certain circumstances
 5   constituting “extraordinary and compelling reasons” that justify a sentence reduction,

 6   including certain medical conditions, advanced age, certain family circumstances, or

 7   some “other” reason “[a]s determined by the Director of the Bureau of Prisons.” The

 8   Note specifies that “a serious physical or medical condition . . . that substantially
 9   diminishes the ability of the defendant to provide self-care within the environment of a

10   correctional facility and from which he or she is not expected to recover” constitutes
11   “extraordinary and compelling reasons” which justify compassionate release.
12         Aburto argues that his diabetes and history of hypertension serve as extraordinary

13   and compelling reasons justifying his release given the COVID-19 pandemic. ECF No.
14   58 at 7–8. Diabetes and hypertension qualify as factors identified by the Centers for

15   Disease Control and Prevention (“CDC”) that heighten the risk of severe injury or death

16   if he were to contract COVID-19. The Government agrees that Aburto’s conditions
17   elevate his risk with respect to COVID-19. Opp. at 12. However, the Government argues
18   that Aburto’s conditions are not sufficiently serious to establish “extraordinary and

19   compelling reasons” justifying Aburto’s immediate release. Opp. at 12. The Government
20   also opposes the motion on the basis that Aburto would pose a danger to public safety if

21   released based on the underlying conduct of his offense, and because of his past
22   involvement in alien smuggling and his brother’s conviction for the same offense. Opp. at

23   12–13.

24         The Court finds that the heightened risks that Aburto faces based on his medical
25   conditions if he were to contract COVID-19 weigh heavily in favor of his release. The
26   CDC has warned that individuals who suffer from diabetes and high blood pressure are at
27   higher risk of becoming severely ill and dying from COVID-19. See People Who Are at
28                                                 6
                                                                                       18-cr-1975-GPC
      Case 3:18-cr-01975-GPC Document 59 Filed 08/25/20 PageID.234 Page 7 of 11




 1   Higher Risk for Severe Illness, Ctrs. for Disease Control and Prevention,
 2   https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-at-higher-
 3   risk.html. Additionally, COVID-19 has been found to trigger severe reactions in patients
 4   with diabetes and hypertension, making them more likely to develop severe symptoms of
 5   COVID-19 and die from infection than healthy individuals. See Report of the WHO-
 6   China Joint Mission on Coronavirus Disease 2019 (COVID-19), WORLD HEALTH
 7   ORGANIZATION 12 (Feb. 2020), https://www.who.int/docs/default-
 8   source/coronaviruse/who-china-joint-mission-on-covid-19-final-report.pdf; Matteo
 9   Apicella et al., COVID-19 in People with Diabetes: Understanding the Reasons for
10   Worse Outcomes, 8 LANCET 782, 789 (Sept. 1, 2020),
11   https://www.thelancet.com/journals/landia/article/PIIS2213-8587(20)30238-2/fulltext.
12         Any incarcerated person with one of the underlying conditions identified by the
13   CDC is unlikely to be able “to provide self-care within the environment of a correctional
14   facility” to avoid contracting COVID-19. U.S. Sentencing Guidelines § 1B1.13 cmt.
15   1(A)(ii). See also Katelyn Polantz, Inmates Sue for Soap and Paper Towels as
16   Coronavirus Spreads in Jails, CNN INT’L (Mar. 31, 2020),
17   https://www.cnn.com/2020/03/31/politics/inmates-sue-coronavirus-jails/index.html.
18   Prison conditions mean incarcerated individuals, as well as society as a whole, are safer
19   the more defendants are released. See The Times Editorial Board, Coronavirus Makes
20   Jails and Prisons Potential Death Traps. That Puts Us All in Danger, L.A. TIMES (Mar.
21   18, 2020), https://www.latimes.com/opinion/story/2020-03-18/coronavirus-prisons-
22   releases. This is especially true for defendants like Aburto who are at high risk of
23   contracting severe cases, and even dying, of COVID-19. See United States v. Ramos,
24   ___ F.Supp.3d ___, No. 18-CR-30009-FDS, 2020 WL 1478307, at *1 (D. Mass. Mar. 26,
25   2020) (“[I]t is not possible for a medically vulnerable inmate . . . to isolate himself in this
26   institutional setting.”). Additionally, as the Parties agree, FCI Miami is host to many
27   active COVID-19 cases. As of August 24, 2020, the Bureau of Prisons (“BOP”) has
28                                            7
                                                                                        18-cr-1975-GPC
      Case 3:18-cr-01975-GPC Document 59 Filed 08/25/20 PageID.235 Page 8 of 11




 1   documented 123 inmates with positive COVID-19 test results at FCI Miami. COVID-19
 2   Coronavirus, FEDERAL BUREAU OF PRISONS, https://www.bop.gov/coronavirus/index.jsp
 3   (last visited Aug. 24, 2020). One inmate at FCI Miami has died from COVID-19. See
 4   Press Release, U.S. Dep’t of Justice, Inmate Death at FCI Miami (Aug. 6, 2020). And, as
 5   one court has recognized, an inmate at-risk due to their health conditions “faces an
 6   imminent threat while incarcerated at FCI-Miami, which is experiencing a severe
 7   COVID-19 outbreak.” United States v. Hasson, No. 99-CR-08063, 2020 WL 4368102, at
 8   *2 (S.D. Fla. July 30, 2020) (citing Willard Shepard, Inmates, Correctional Officers
 9   Concerned About Growing Number of COVID Cases at Miami Prison, NBC MIAMI, July
10   15, 2020, https://www.nbcmiami.com/news/local/inmates-correctional-officers-
11   concerned-about-growing-number-of-covid-cases-at-miami-prison/2262886/). In other
12   words, Aburto has effectively demonstrated a nexus between his medical conditions and
13   the ongoing pandemic which supports a reduction under section 3582.
14         The factors outlined in section 3553 and 3582 also require consideration of public
15   safety. 18 U.S.C. §§ 3553(a)(2)(C), 3582(c)(1)(A)(ii). Although the offense of
16   transporting aliens is not inherently dangerous, the Court acknowledges that Aburto’s
17   conduct involved significant aggravating circumstances, including a high-speed chase
18   with Border Patrol that caused the people Aburto was transporting to fear for their lives,
19   and a scuffle that injured a Border Patrol agent. PSR at 4–5. Aburto was also previously
20   convicted for the same offense in 2015 and committed the present offense while on
21   supervised release for the 2015 conviction. PSR at 10–12. Although these facts weigh
22   against Aburto’s release, Aburto has served 29 months, or over 65 percent, of his 44
23   month sentence. Opp. at 4. Aburto also has a fixed address with his wife and children in
24   San Ysidro, at which he would be subject to home confinement if released. ECF No. 51
25   at 3. Ultimately, the Court finds that despite the nature of Aburto’s offense, releasing
26   Aburto to home confinement after having served over a majority of his sentence would
27   sufficiently mitigate the potential danger to the public and provide just punishment for
28                                                  8
                                                                                     18-cr-1975-GPC
         Case 3:18-cr-01975-GPC Document 59 Filed 08/25/20 PageID.236 Page 9 of 11




 1   the offense.1 Cf. United States v. Tran, No. CR 08-00197-DOC, 2020 WL 1820520, at
 2   *1, *3 (C.D. Cal. Apr. 10, 2020) (granting release where defendant had only 14 months
 3   remaining on his 15-year sentence); United States v. Rodriguez, ___ F.Supp.3d___, No.
 4   2:03-CR-00271-AB-1, 2020 WL 1627331, at *1, 10 (E.D. Pa. Apr. 1, 2020) (granting
 5   release where defendant had served 17 years of his 20-year sentence).
 6           “Recognizing the risk of COVID-19 outbreaks in prisons, Congress, the President,
 7   and the Department of Justice have begun encouraging steps to release some prisoners to
 8   safer home environments.” Rodriguez, No. 2:03-CR-00271-AB-1, 2020 WL 1627331, at
 9   *10. The coronavirus relief bill enacted on March 27, 2020 allows the Attorney General
10   to expand the BOP’s ability to move prisoners to home confinement. See Coronavirus
11   Aid, Relief, and Economic Security (CARES) Act, Pub. L. No. 116-136, § 12003(b)(2)
12   (2020). This congressional action came after Attorney General William Barr sent a
13   memo to the Director of the BOP recognizing that “there are some at-risk inmates who
14   are non-violent and pose minimal likelihood of recidivism and who might be safer
15   serving their sentences in home confinement rather than in BOP facilities.” Memo. from
16   Attorney Gen. William Barr to Director of BOP, Prioritization of Home Confinement as
17   Appropriate in Response to COVID-19 Pandemic (Mar. 26, 2020),
18   https://www.politico.com/f/?id=00000171-1826-d4a1-ad77-fda671420000. Attorney
19   General Barr accordingly requested that the BOP use its statutory authority to release
20   certain inmates to home confinement. Id.
21           Ultimately, it is clear that Aburto’s medical condition puts him at significant risk
22   of severe illness should he contract COVID-19, a scenario made more likely by the high
23   number of cases reported at FCI Miami. Aburto indicates that he would reside with his
24
25   1
       The Government notes that Aburto is scheduled to begin a halfway house on September 2, 2020. Opp.
26   at 4. But as congregate facilities with frequent turnover, halfway houses may pose similar risks of
     COVID-19 infection as prisons and jails. See, e.g., United States v. Gonzalez-Quiroz, No. 18-CR-4517
27   (DMS), 2020 WL 3868751, at *1 (S.D. Cal. July 9, 2020).
28                                                    9
                                                                                            18-cr-1975-GPC
     Case 3:18-cr-01975-GPC Document 59 Filed 08/25/20 PageID.237 Page 10 of 11




 1   wife and children in San Ysidro, California. ECF No. 51 at 2. The Court will reduce the
 2   sentence to time served and modify the conditions of supervised release to provide for
 3   home incarceration at Aburto’s home in San Ysidro. See United States v. Ben-Yhwh, ___
 4   F.Supp.3d ___, No. CR 15-00830 LEK, 2020 WL 1874125, at *1 (D. Haw. Apr. 13,
 5   2020) (reducing sentence to time served and mandating home confinement on
 6   supervisory release); United States v. Johnson, No. 4:00-CR-40023, 2020 WL 1434367,
 7   at *5 (W.D. Ark. Mar. 24, 2020) (reducing sentence to time served and requiring
 8   defendant to live at specific care center on supervised release for 5 years); United States
 9   v. Flores, No. 19-CR-6163L, 2020 WL 3041640 (W.D.N.Y. June 8, 2020) (reducing
10   sentence to time served and ordering 18 months of home confinement); United States v.
11   Ramos, No. 18-CR-30009-FDS, 2020 WL 1478307, at *2 (D. Mass. Mar. 26, 2020)
12   (granting release and ordering home detention).
13         III.   FINDINGS
14         In light of the heightened medical risk the COVID-19 pandemic poses to Aburto in
15   particular, there are extraordinary and compelling reasons to order his immediate release
16   from FCI Miami. “The COVID-19 pandemic is extraordinary and unprecedented in
17   modern times in this nation.” United States v. Hernandez, No. 18-cr-00834 (PAE), 2020
18   WL 1684062, at *3 (S.D.N.Y. Apr. 2, 2020). “It presents a clear and present danger to
19   free society for reasons that need no elaboration.” Id. The CDC has warned that
20   COVID-19 poses a heightened risk to those incarcerated in jails and prisons. Interim
21   Guidance on Mgmt. of Coronavirus Disease 2019 (COVID-19) in Correctional and
22   Detention Facilities, Ctrs. for Disease Control and Prevention 2 (Mar. 23, 2020),
23   https://www.cdc.gov/coronavirus/2019-ncov/downloads/guidance-correctional-
24   detention.pdf. The conditions at FCI Miami raise particular concerns for Aburto given
25   his medical vulnerabilities, and his continued incarceration over the coming weeks would
26   impose upon Aburto—in addition to other inmates and staff—additional and unnecessary
27   health risks that can be minimized by his early release. See, e.g., Carli Teproff & Devoun
28                                               10
                                                                                     18-cr-1975-GPC
     Case 3:18-cr-01975-GPC Document 59 Filed 08/25/20 PageID.238 Page 11 of 11




 1   Cetoute, COVID-19 Races Through Miami’s Federal Prison, MIAMI HERALD (July 17,
 2   2020); Luke Barr, Union Officials Warn of ‘Dire’ Situations at South Florida Federal
 3   Prisons, ABC NEWS (July 17, 2020).
 4         IV.      CONCLUSION
 5            For the reasons set forth above, the Motion for Compassionate Release is
 6   GRANTED, to be effective at the close of business today. Aburto’s sentence is
 7   MODIFIED and REDUCED to time served pursuant to 18 U.S.C. § 3852(c), effective
 8   immediately, to be followed by a 36-month term of supervised release under conditions
 9   set forth in the original judgment, plus the following added special condition: (1) Aburto
10   shall be placed in home confinement for a period of 8 months without electronic
11   monitoring where he will be restricted to his residence at all times except for medical
12   necessities and court appearances or other activities specifically pre-approved by the
13   Court.
14            It is FURTHER ORDERED that Aburto shall remain in self-quarantine for a
15   period of time not less than 14 days after his release.
16            Aburto is HEREBY ORDERED to report by telephone to the U.S. Probation
17   Office in San Diego, California within 24 hours of his release from BOP custody.
18            The Government shall serve a copy of this order on the Warden at FCI Miami
19   immediately. The Warden of FCI Miami shall immediately release Defendant Jaime
20   Aburto from custody. In the event that the Warden or any party requests any clarification
21   of or modification to this order, they shall make such request in writing immediately
22   upon receipt of the order.
23            IT IS SO ORDERED.
24   Dated: August 25, 2020
25
26
27
28                                                11
                                                                                    18-cr-1975-GPC
